Holmes, Judge,
delivered the opinion of the court.
It appears that the plaintiff made a motion in the Ray county Circuit Court for permission to practise in that court as an attorney-at-law without having taken the oath of loyalty, as required by the constitution of this State. The motion being granted, the Circuit Attorney for the State excepted, and tendered a bill of exceptions, which docs not appear by this transcript to have been allowed and signed by the judge of the court below. The point which appears to have been raised, has already been decided in this court in the cases of the State v. Garesché, and the State v. Cum*360mings (October term, 1865, at St. Louis). But this one does not come hero in such a shape that we can take any notice of the case. There is properly no bill of exceptions, nor any appeal or writ of error. No attorney appears for either party. The case must be stricken off the docket.
J udge Wagner concurs; J udge Lovelace absent.